Citation Nr: 0111478	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
essential hypertension.  

2.  Entitlement to service connection for organic heart 
disease, to include hyperlipidemia and essential 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to December 
1975

The appeal arises from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, denying service connection for hypertension and 
hyperlipidemia.  The Board notes that the veteran was 
previously denied service connection for borderline 
hypertension in October 1996. 

By this decision, infra, the Board has reopened the claim of 
entitlement to service connection for essential hypertension.  
The Board has then recharacterized the claims reviewed herein 
as a single claim for service connection for organic heart 
disease to include hyperlipidemia and essential hypertension, 
to more appropriately reflect the nature and extent of the 
disorder at issue.  


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in October 1996 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for essential hypertension on the merits.

2.  Organic heart disease, to include hyperlipidemia and 
essential hypertension, developed in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO 
decision in October 1996 denying service connection for 
essential hypertension; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

2.  Organic heart disease, to include hyperlipidemia and 
essential hypertension, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991& Supp 2000); 38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties Under the VCAA

As a preliminary matter, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board is satisfied that 
the duty has been satisfied in this case, particularly in 
light of the Board's grant of the benefits sought on appeal.  

2.  Whether New and Material Evidence has been Presented
to Reopen a Claim for Service Connection for
Essential Hypertension 

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

A blood pressure reading in a service clinical record in 
April 1974 was 142/88, and a reading in June 1974 was 140/90.  

A November 1974 service medical record included an assessment 
of hypercholesterolemia.  Cholesterol was 255 and 
Triglycerides were 205.  

A January 1975 service medical record noted that 
triglycerides and cholesterol were elevated.  Blood pressure 
readings were then 136/88 in the right arm and 130/80 in the 
left arm.  The veteran complained of a feeling of bad 
circulation and recurrent paresthesias over the entire body.
 
On service separation examination in December 1975 the 
veteran had a blood pressure reading of 138/92.

The claims folder contains an December 1992 clinical record 
from M. C. Lemieux, M.D., a private physician, of initial 
evaluation of the veteran for treatment of heart disease.  
The physician noted, in pertinent part, a history of coronary 
artery disease status post percutaneous transluminal 
angioplasty times three, most recently three years prior; 
hypertension; and hypercholesterolemia.  The veteran was 
seeking coronary care based on a recent elevated blood 
pressure reading.  Blood pressure on examination was 152/98.  
Coronary findings were otherwise unremarkable.  The physician 
assessed, in pertinent part, coronary artery disease, stable 
on current regimen, with the exception that an increased 
level of Cardizem CD was prescribed for hypertension control.  
The claims folder contains further records of treatment by 
Dr. Lemieux between 1992 and 1995.  In an October 1995 
letter, the physician noted that the veteran's cholesterol 
had been relatively stable, and blood-pressure was well-
controlled.  Medication then included Lopressor, Lopid, 
Mevacor, Ativan, Cardizem CD, and Aspirin.

Medical evidence added to the claims folder subsequent to the 
last final decision by the RO in October 1996 denying service 
connection for hypertension, includes VA and private clinical 
records of treatment for heart disease, private medical 
opinions regarding the etiology of the veteran's heart 
disease, and an April 2000 VA medical examination report.  

The VA and private medical treatment records only note 
treatment for heart disease, without speaking to the origin 
and onset of the disorder.  

In a November 1999 letter, R. J. Ulin, M.D., a private 
physician, informed that the veteran was currently a patient 
of his with coronary artery disease.  The physician noted the 
veteran's history of heart disease with multiple prior 
angioplasties.  The physician also reported that he had 
reviewed a service clinical record from June 1974, wherein 
hyperlipidemia, type IV, was assessed, and a blood pressure 
reading was 140/90.  The physician opined that the veteran's 
coronary artery disease was likely to have been a direct 
result of the veteran's ongoing problems with hypertension 
and hyperlipidemia, which were both diagnosed in June 1974.  

This November 1999 letter by Dr. Ulin constitutes new and 
material evidence which is so significant that it must be 
considered together with all the evidence of record in order 
to fairly adjudicate the veteran's claim for service 
connection for essential hypertension on the merits.  
Accordingly, reopening of the veteran's claim of entitlement 
to service connection for essential hypertension is 
warranted.  

3.  Entitlement to Service Connection for Organic Heart 
Disease, to Include Hyperlipidemia and Essential Hypertension 

Continuing with a review of the medical record, the Board 
notes that the claims folder contains a record of VA heart 
examination in April 2000.  The veteran's cardiac history was 
noted, including a history of four angioplasties, as well as 
hypertension, hyperlipidemia, and past intermittent angina, 
with medication including Diltiazem, Lipitor, Lisinopril, 
Terazosin, aspirin, and nitroglycerin.  Ongoing 
symptomatology, care, and treatment for coronary artery 
disease were noted.  Regarding the veteran's history of 
hypertension, the veteran reported that he was informed of 
transient hypertension in 1974 and 1975.  The examiner noted 
that two blood pressure readings in 1974 were 142/88 and 
120/78, and commented that by standards set by the American 
Heart Association those readings were not considered 
hypertension.  The examiner further noted that blood pressure 
readings in 1975 of 136/88 and 130/80 were normal.  The 
examiner further noted that current blood pressure was being 
controlled with Diltiazem, with current blood pressure 
readings of 138/88, 142/86, and 140/90 all being within 
normal limits.  The examiner opined that it was unlikely that 
the blood pressure readings noted in 1974 and 1975 were 
related to his hypertension requiring medication in 1992.

The claims folder also contains an additional letter from Dr. 
Ulin, dated in April 2000.  In the letter, Dr. Ulin noted the 
veteran's long history of hypertension and hyperlipidemia 
beginning in service in June 1974.  The physician informed 
that it was established medical knowledge, based on multiple 
large-scale observation studies, that hypertension and 
hyperlipidemia were risk factors of coronary artery disease.  

The Board notes that in order to establish service connection 
for a disability, there must be evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (1991).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

During service the veteran was found to have hyperlipidemia 
and elevated blood pressure readings including on service 
separation examination in December 1975.  The elevated blood 
pressure reading on the service discharge examination is 
significant, because it was not followed by intervening 
normal blood pressure readings prior to 1992.  In 1992 the 
veteran had organic heart disease including essential 
hypertension and hypercholesterolemia (also known as 
hyperlipidemia).  In more recent years the veteran has been 
treated for heart disease, including with multiple balloon 
angioplasties and medication to control this disorder.  On an 
evidentiary basis, and based on favorable medical opinions by 
Dr. Ulin in November 1999 and April 2000, the Board concludes 
that hyperlipidemia and essential hypertension were present 
in service and ultimately manifested themselves as organic 
heart disease with essential hypertension and 
hypercholesterolemia.  

The Board notes the presence of both favorable and 
unfavorable medical opinions in the record.  However, the 
Board notes that the unfavorable VA medical opinion in April 
2000 appears not to have been based on the entire evidentiary 
record, with that opinion failing to consider favorable 
service medical evidence, including an elevated blood 
pressure reading recorded on the veteran's December 1975 
service separation examination, and inservice assessments of 
hyperlipidemia.  Accordingly, the Board has placed greater 
probative value on Dr. Ulin's opinions. 


ORDER

1.  The claim of entitlement to service connection for 
essential hypertension is reopened.

2.  Service connection for organic heart disease, to include 
hyperlipidemia and essential hypertension, is granted.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

